DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response filed on June 23, 2022 in which claims 1, 9 and 16 are amended. Thus, claims 1-21 are pending in the application. 
			
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 9 and 16.
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites, e.g., provide a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive engine and a universal knowledge repository, the cognitive engine comprising a graph query engine, the universal knowledge repository comprising a cognitive blockchain; receive a claim submission from a service provider and/or one or more agents thereof to seek settlement for goods and/or services provided to a beneficiary of a third-party payer, wherein the claim submission includes claim-submission data that includes a description the goods and/or service provided; receiving beneficiary data from the third-party payer; combine the claim-submission data and the beneficiary data to form claim data; store the claim data in an immutable and appendable format, the immutable and appendable format comprising a blockchain, the claim data being stored as a block in the blockchain, employing a smart contract, the smart contract being configured to perform a one-step assurance operation; obtaining a determination of a state of the claim that is based at least in part on the claim data, wherein the state of the claim indicates, at least in part, whether settlement of the claim by the third-party payer has been approved; update the claim data by appending the determination of the state of the claim, the determination of the state of the claim being stored as another block in the blockchain; provide access to the stored claim data to the third-party payer and the service provider and/or the one or more agents thereof, the access to the stored claim data being provided by providing access to the another block stored in the blockchain; and analyze the claim data to assess a risk of a fraudulent or erroneous settlement of the claim submission, the analyzing being performed by a risk assessment module of the claim-settlement facilitation system, the risk assessment module working in combination with a risk assessment system of the third-party payer when assessing the risk of the fraudulent or erroneous settlement of the claim. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 1 are drawn to facilitating transparency of claim processing for a third party payer which is similar to the concept of processing of insurance claims. Processing of insurance claims has been identified in the updated October 2019 Subject Matter Eligibility guidance (page 5-6) as Certain Methods of Organizing Human Activity (Commercial or legal interactions). The claim also recites an implicit processor (not explicitly recited in the claim), a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, an implicit processor (not explicitly recited in the claim), a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Thus, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of an implicit processor, a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system results in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of an implicit processor, a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system to be generic computer elements (see Fig. 1, Fig. 9, [0023], [0029], [0130]).  A cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system are broadly interpreted to correspond to a generic software element suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a processor, a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an implicit processor, a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 9 and 16 and hence the claims 9 and 16 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-15, and 17-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 10 and 17, the steps, “verify that the claim-submission data is free from erroneous values and/or missing values in one or more data fields of the claim- submission data;  in response to the verification, send a request to the third-party payer for the beneficiary data, wherein the beneficiary data includes information about the beneficiary that is relevant to the claim- submission data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 3, 11 and 18, the steps, “determine that the claim-submission data has erroneous values and/or missing values in one or more data fields of the claim-submission data; in response to the determination, identify the one or more data fields of the claim-submission data that have erroneous values and/or missing values; in response to the determination, request correction from the service provider and/or the one or more agents thereof of the identified one or more data fields of the claim-submission data that have erroneous values and/or missing values” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 In claims 4, 12 and 19, the steps, “in response to the analyzing, determine that the accessed risk of a fraudulent or erroneous settlement of the claim submission exceeds an acceptable threshold; in response to the determination, deny the settlement by the third-party payer for the claim submission and setting the state of the claim accordingly” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 5, 13 and 20, the steps, “wherein analyzing of the claim data to access the risk includes: determining that the claim submission is a duplicate of a previously submitted claim; determining that the claim-submission data is consistent with claim-submission data of a collection of categorically denied claim submissions; determining that the claim-submission data is consistent with claim-submission data of a collection of claim submissions that are categorized as denied because of errors in the claim-submission data; determining that the claim-submission data is consistent with claim-submission data of a collection of categorically denied claim submissions that are categorized as denied because of a suspected anomaly; or determining that the claim-submission data is consistent with claim-submission data of a collection of categorically denied claim submissions that are categorized as denied because of suspected fraud” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 14, the steps, “wherein analyzing of the claim data to access the risk utilizes business rules of the third-party payer” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 7, the steps, “encrypt the claim data; enable access to the encrypted claim state data to the third-party payer, the service provider, and the one or more agents thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 8, 15 and 21, the steps, “wherein the state of the claim is selected from a group consisted of settlement approval by the third-party payer; settlement non-approval by the third-party payer; settlement non- approval by the third-party payer because of risk assessment; in-process claim-data reconciliation; claim-data reconciliation failure; claim-data reconciliation failure because of discrepancies in the claim data that may delay or prevent the third-party payer to approve the settlement sought by the service provider and/or the one or more agents thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
3.       Applicant's arguments filed dated 06/23/2022 have been fully considered but they are not persuasive due to the following reasons: 

4.	With regards to Applicant’s arguments regarding Step 2A – Prong One (page 10), Applicant states that, “It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.”
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 1 are drawn to facilitating transparency of claim processing for a third party payer which is similar to the concept of processing of insurance claims. Processing of insurance claims has been identified in the updated October 2019 Subject Matter Eligibility guidance (page 5-6) as Certain Methods of Organizing Human Activity (Commercial or legal interactions). The claim also recites an implicit processor (not explicitly recited in the claim), a cognitive inference and learning system, the cognitive engine, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, an implicit processor (not explicitly recited in the claim), a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. 
5.     In response to Applicant’s arguments (on page 10), that the claims are directed to a practical application, the Examiner respectfully disagrees.
	The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea of processing insurance claims. The advantages over conventional systems are directed towards improving the abstract idea.  The specification describes the additional elements of an implicit processor (not explicitly recited in the claim), a cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system to be generic computer elements (see Fig. 1, Fig. 9, [0023], [0029], [0130]).  A cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system are broadly interpreted to correspond to a generic software element suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the cognitive inference and learning system, the cognitive engine, the universal knowledge repository, a graph query engine, a blockchain, a smart contract, a cognitive blockchain, a risk assessment module, the claim-settlement facilitation system and a risk assessment system are recited at a high level of generality. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
	Thus, the Applicants’ arguments are not persuasive.

6.       Amendments filed on June 23, 2022 have overcome the current prior art of record.  No art rejection will be presented at this time.

				  Prior Art made of Record
7.     The following prior art made of record and not relied upon is considered pertinent: 
	Tofte et al., U.S. (2013/0317865 A1) relates generally to insurance claim processing, and more particularly to an insurance processing system generating a three dimensional model of the damaged object and scene of the insurance claim.

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                        August 20, 2022 
 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693